Citation Nr: 1116284	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  05-11 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disk disease (DDD) of the lumbosacral spine for the period prior to February 1, 2006.

2.  Entitlement to an initial evaluation in excess of 10 percent for neuropathy and radiculopathy of the right lower extremity associated with the DDD of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


T. S. Kelly, Counsel

INTRODUCTION

The Veteran had active service from March 1989 to July 1993.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.  In February 2008, the Board remanded the Veteran's claims for additional development, including a new examination and the issuance of a Statement of the Case (SOC) with respect to the Veteran's claim for a higher initial evaluation for his radiculopathy and neuropathy of the left lower extremity. 

Following the requested development, the matter was once again returned ot the Board.  At that time, the Board listed the issues on the title page as follows: (1) entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbosacral spine for the period prior to February 1, 2006; (2) entitlement to a rating in excess of 20 percent for DDD of the lumbosacral spine for the period beginning February 1, 2006; (3) entitlement to a separate compensable rating for neuropathy and radiculopathy of the right lower extremity associated with the DDD of the lumbosacral spine; and (4) entitlement to an initial rating in excess of 10 percent for neuropathy and radiculopathy of the left lower extremity associated with the DDD of the lumbosacral spine.  The Board denied a rating in excess of 20 percent for DDD of the lumbosacral spine for the period prior to February 1, 2006.  It granted a 40 percent rating, but no higher, for DDD of the lumbosacral spine for the period beginning February 1, 2006.  It also granted a separate 10 percent, but not higher, rating for neuropathy and radiculopathy of the right lower extremity associated with the DDD of the lumbosacral spine, effective February 9, 2009; and denied an initial rating in excess of 10 percent for neuropathy and radiculopathy of the left lower extremity associated with the DDD of the lumbosacral spine.

Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  

In a Joint Motion for Remand, the Veteran's representative and the VA General Counsel (herein "the parties") agreed that the portion of the Board's decision denying a rating in excess of 40 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine, beginning February 1, 2006, and denying an initial rating in excess of 10 percent for the Veteran's service-connected neuropathy and radiculopathy of the left lower extremity should remain undisturbed.  The parties requested that the Board's denial of a rating in excess of 20 percent for DDD of the lumbosacral spine for the period prior to February 1, 2006, and the determination to not grant a rating in excess of 10 percent  for neuropathy and radiculopathy of the right lower extremity associated with the DDD of the lumbosacral spine, effective February 9, 2009, be vacated and remanded to comply with the actions requested in the Joint Motion.  

In February 2011, the Court ordered that the Joint Motion for Remand was granted and that the parts of the Board decision that denied a rating in excess of 20 percent for DDD of the lumbosacral spine for the period prior to February 1, 2006, and the determination to not grant a rating in excess of 10 percent  for neuropathy and radiculopathy of the right lower extremity, were remanded for compliance with instructions in the Joint Remand.  The appeal as to the remaining issues was dismissed.  

In a February 2011 statement, the Veteran's former representative raised the question of whether an effective date prior to February 9, 2009, was warranted for the assignment of a 10 percent evaluation for the noted right lower extremity disability.  This matter, stemming from an October 2009 rating decision, is referred to the agency of original jurisdiction for appropriate action.  

The issue of entitlement to an initial evaluation in excess of 10 percent for neuropathy and radiculopathy of the right lower extremity is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDING OF FACT

For the period prior to February 1, 2006, the Veteran's DDD of the lumbosacral spine was not shown to be characterized by severe limitation of motion, or by forward flexion of 30 degrees or less, or by any type of spinal ankylosis.  There was also no demonstration of severe lumbosacral strain with listing of whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forwarding bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  In addition, there was no evidence that the Veteran's DDD was productive of incapacitating episodes having a total duration of at least 4 weeks during any 12 months during this period.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for the Veteran's DDD of the lumbosacral spine were not met prior to February 1, 2006.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, DCs 5292, 5295 (2002) 5003, 5242, 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

DDD of the Lumbosacral Spine for the Period Prior to February 1, 2006

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board notes that the Veteran's claim for an increased disability evaluation was received in August 2003.  

The parties in the Joint Motion for Remand, indicated that when the Veteran filed his claim for an increased rating in August 2003, the rating schedule in effect provided that a 40 percent disability evaluation was warranted for severe lumbosacral strain with listing of whole spine to opposite side, positive Goldwaithe's sign, marked limitation of forwarding bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  The parties noted that there was evidence of record suggestive of limitation of motion on forward bending.  The parties noted that the Veteran's award for service connection for a low back disability was initially characterized as low back strain with degenerative disc disease.  Thus, as DC 5295 was in effect when the Veteran filed his increased rating claim, it was potentially applicable for the period prior to February 1, 2006.  

The Board notes that the criteria for rating the Veteran's lumbosacral spinal disability, other than intervertebral disc syndrome (revised the prior year), were revised effective September 26, 2003, approximately 1 month after the Veteran filed the claim appealed herein.  VA's General Counsel held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran. If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  Prior to the effective date of the change in the regulation, the Board may apply only the original version of the regulation.  VAOPGCPREC 3-2000.

Prior to September 26, 2003, a rating of 20 percent was assigned for moderate limitation of motion of the lumbar spine and an evaluation of 40 percent was assigned for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71, DC 5292.  Under the alternative criteria for rating intervertebral disc syndrome based on incapacitating episodes, a 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation was assigned for incapacitating episodes lasting at least 4 weeks but less than 6 weeks during the past 12 months, and a 60 percent rating was assigned for incapacitating episodes lasting at least 6 weeks during the last 12 months.  38 C.F.R. § 4.71, DC 5293.  

As pointed out in the Joint Motion for Remand, the diagnostic criteria for lumbosacral strain were also applicable in the present case.  A 20 percent disability evaluation was assigned for lumbosacral strain with muscle spasm on extreme forward bending, or unilateral loss of lateral spine motion in standing position.  A 40 percent disability evaluation was assigned for severe lumbosacral strain with listing of whole spine to opposite side, positive Goldwaithe's sign, marked limitation of forwarding bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295.

Pursuant to the general rating formula for the spine in effect beginning on September 26, 2003, which applies to a variety of spinal disorders including degenerative arthritis of the spine (diagnostic code 5242), an evaluation of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less or ankylosis of the entire cervical spine.  An evaluation of 40 percent is assigned for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned to unfavorable ankylosis of the entire spine. The alternative criteria for evaluating intervertebral disc syndrome based on incapacitating episodes did not substantively change, although it was renumbered as diagnostic code 5243.

Additionally, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The Veteran was afforded a VA examination with respect to his claim for an increased evaluation for his DDD of the lumbosacral spine in October 2003.  He described low back pain that radiated down the posterior of the left lower extremity, 6 to 8 out of a maximum of 10 in severity, which was relatively constant in duration.  He stated that although he was still working as a pharmacy technician he had used up all of his sick leave due to his back pain.  He indicated that his back pain would flare up with overwork and that, when this occurred, he took a day off to rest which helped reduce the pain.  He noted taking Naprosyn (naproxen) for his pain.  He reported using a back brace and a cane from time to time.  He indicated that he could walk for only 10 to 15 minutes.  The Veteran denied any associated symptoms such as numbness, weakness, or bladder or bowel dysfunction.  He never had surgery for his back.  He noted that he was able to continue on with his job as it did not require much bending or lifting.

A physical examination revealed that the Veteran's back was tender from L2 through S1.  He could flex his back forward to 65 degrees and could flex backward to 18 degrees.  Lateral flexion was to 30 degrees on the right and 24 degrees on the left.  Straight leg raising on the right was 45 degrees and 32 degrees on the left.  The examiner noted a definite decrease in sensation in the left lower leg by plastic probe.  The examiner rendered a diagnosis of DDD of the lumbosacral spine with left lumbosacral neuropathy, radiculopathy, and pain with limitation of motion.

At the time of a January 2004 VA outpatient visit, the Veteran reported having had  low back pain for the past 10 years.  The Veteran denied weakness and/or involuntary movement.  

The Veteran was afforded an additional VA examination in May 2004.  At the time of the examination, he complained of low back pain that radiated out to the hips and down the posterior aspect of the left leg.  He noted that the pain was intermittent, but occurring nearly every day.  The pain was described as being worse in the morning.  It was relieved somewhat with medication and walking.  The pain became more tolerable in the afternoon.  The Veteran described it as 5 to 6 out of 10 in severity.  He noted treating the pain with naproxen and acetaminophen.  The Veteran reported using a back brace three to four times per week and a cane one or two times per week.  Relief came with resting.  He described his flare ups as precipitated by doing a lot of lifting, bending, stooping, or twisting.  The Veteran noted having one incapacitating episode lasting a few days in December 2003, at which time he was "pretty much flat on his back", but he denied experiencing any other incapacitating episodes.  He indicated that he could walk for only approximately 15-20 minutes and could drive only 30 minutes before his pain increased to the point where he had to stop the activity.

The Veteran indicated that he had changed jobs to reduce his commuting time, which had aggravated his back, and that his new job involved less physical activity than his previous job.  He worked full time and had missed approximately 3 days of work due to his back symptoms.  He limited his participation in sports and in activities that required more than 15 minutes of walking but otherwise performed his activities of daily living regularly.

Upon examination, the examiner noted some tenderness over the SI joints bilaterally but no paravertebral tenderness.  There was no sciatic notch tenderness.  The Veteran could bend backwards approximately 20 degrees, but complained of discomfort and a pulling sensation in the middle of his back when doing so.  He could bend laterally to 25 degrees on either side before the pain limited him from bending further. He could bend forward to 90 degrees, with pain beginning at about 70 degrees.  The Veteran could rotate to 35 degrees on either side, with complaints of pain in the final 10 degrees of rotation.  There was no change with repetitive motion.

The Veteran complained of pain with walking on his tiptoes but he was nonetheless able to perform this activity and was able to walk back on his heels without showing any symptoms of pain.  His muscle strength in his thighs, knees, and ankles was normal.  Sensation to light touch was normal in both lower extremities.

The Veteran's spine, limbs, posture, gait, head position, spinal curvature, and symmetry were all assessed as normal upon examination.  The examiner diagnosed DDD/degenerative joint disease (DJD) of the lumbosacral spine with residuals.  

Private treatment records associated with the Veteran's claim reveal that at the time of an August 2004 visit, the Veteran reported that his low back pain was getting much worse.  The Veteran indicated that Naprosyn was not helping him and that he would like to try Celebrex.  He noted that the pain was 6 out of 10 and would get worse when sitting in a hard chair or standing.  He stated that the pain would get better when sitting in a soft chair.  Physical examination of the back revealed that there was no swelling present.  On palpation, there was moderate tenderness at L5 and S1 and also at the left sacral joint.  Reflexes were 2+, and straight leg raising was negative.  The examiner rendered a diagnosis of chronic low back pain secondary to degenerative disc disease.  

A September 2004 CT scan of the lumbar spine revealed that the lumbar vertebrae were intact.  The bilateral neuroforamina of the lumbosacral spine also appeared intact.  There was minimal marginal osteophyte formation at L4 and L5 anteriorly from degenerative changes.  There was circumferential bulging of the intervertebral disc at L3-L4 and mild bulging of the intervertebral disc at L4-5.  The bilateral sacroiliac joint appeared intact and the facet joint of the lumbosacral spine was unremarkable.  

In his April 2005 substantive appeal, the Veteran reported that he was still having trouble with his back even though he had switched jobs and his workload was less strenuous.  He noted that he was not able to sit or stand for long periods of time and that he had constant pain when he twisted, lift, bent, or stooped.  The Veteran reported having constant problems with his back flaring up on him, especially when he woke up in the morning.  He also reported having to get up two to three times per week at night because of the back pain.  He further noted that in addition to his having been incapacitated for three days, there had been other situations where he had been out of work from time to time, due to complications from not being able to get out of bed because of the pain in his back and lower extremities.  He also reported having numbness, which was as a much a contributing factor as the pain.  

In this case, the evidence does not show that, prior to February 1, 2006, the Veteran had limited motion of the lumbar spine that was more than moderate pursuant to Diagnostic Code 5292, which was in effect when the Veteran filed his claim, nor is there any evidence of incapacitating episodes other than the one December 2003 episode described by the Veteran.  Although the Veteran claimed that he had to lay flat during this episode, there is no evidence that best rest was prescribed by a physician, and this episode did not last at least 4 weeks as required in order to receive a rating in excess of 20 percent based upon the criteria applicable to rating intervertebral disc syndrome based on incapacitating episodes.  An increased disability evaluation in excess of 20 percent is also not warranted under DC 5295, as the Veteran was not shown to have listing of whole spine to opposite side, positive Goldwaithe's sign, marked limitation of forwarding bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  The Board does note that the Veteran did have limitation of motion with forward bending, but he was noted to be able to achieve 65 degrees of forward flexion of his lumbar spine at the October 2003 VA examination and he could flex his spine forward to 90 degrees with pain beginning at 70 degrees at the May 2004 VA examination, readings which consistently show at least two-thirds of pain-free normal motion and are no more than moderate in nature.  Also, while the Veteran was shown to have some limitation of lateral motion, at its most severe 24 degrees to the left (October 2003) and 25 degrees to the right (May 2004), this is a very minimal loss of motion, with Plate V of 38 C.F.R. § 4.71a indicating that the normal range of lateral flexion is zero to 30 degrees.

Application of the newer rating criteria does not yield a higher rating for this period because there is no evidence of forward flexion of the spine that was limited to 30 degrees or less or of any type of ankylosis during this period, again taking into account the DeLuca symptoms.  

The competent medical evidence reflects consideration of the Veteran's complaints of pain, weakness and fatigability by medical professionals.  The Veteran is competent to assert that his symptomatology has worsened or entitled to a higher evaluation.  However, the observation of a skilled professional is more probative of the degree of the Veteran's impairment, particularly in terms of reaching specific determinations such as range of motion findings.  Even when considering the additional limitation of motion caused by fatigue, weakness, and flare-ups, neither the actual range of motion nor the functional limitation warrants an evaluation in excess of 20 percent for limitation of motion based upon the appropriate codes governing limitation of motion.  The claim for that benefit must accordingly be denied.

Extra-schedular Consideration

In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, the Board does not find that the Veteran's symptoms present an exceptional disability picture that renders the schedular rating inadequate during the period prior to February 1, 2006.  While the Veteran complained of some pain, this symptom alone was not exceptional or unusual; the rating schedule contemplates some pain in the affected joints.  For instance, the General Rating Formula for Diseases and Injuries of the Spine effective September 26, 2003 specifically provides that the rating criteria are to be applied "with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease."  38 C.F.R. § 4.71a.

Moreover, the evidence does not show marked interference with employment or frequent periods of hospitalization due to the Veteran's lumbosacral spinal disability.  The evidence does not indicate that the Veteran was ever hospitalized for treatment of his DDD of the lumbosacral spine, and he denied receiving any surgery for this disability.  While the Veteran reported some interference with employment because his back pain limited his ability to commute long distances to work, engage in physical labor, or sit or stand for extended periods, he was nonetheless able to work during this period without apparent significant restrictions.  At the May 2004 examination, the Veteran reported that, after he switched jobs to reduce his commuting time, he missed only 3 days of work due to his back pain.

Overall, there is no basis for an extra-schedular evaluation, and the schedular 20 percent evaluation prior to February 1, 2006 remains warranted.

Duty to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations, as applicable.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

Here, the Veteran was notified of VA's duties to assist him in developing the evidence necessary to support his claim as well as the criteria for an increased evaluation for his DDD of the lumbosacral spine in several letters.  In an August 2003 letter, prior to the initial adjudication of the claim, the RO informed the Veteran of the information that it already received, the evidence that VA was responsible for obtaining, and the evidence that VA would make reasonable efforts to obtain on the claimant's behalf if identified by the claimant.  In January 2004 and July 2004, the Veteran was sent additional letters that reiterated the respective duties of VA and the claimant to obtain evidence.

After the Board remanded the Veteran's appeal for additional development, he was sent additional VCAA notices.  A letter dated in March 2008 explained that, in order to receive higher ratings for his service-connected disabilities, he needed to show that they had increased in severity.  This letter also explained the types of evidence that the Veteran could submit in support of his claim and again explained that VA would request relevant records from federal agencies and would make reasonable efforts to assist the Veteran in obtaining private records or evidence that he deemed necessary in order to support his appeal.  This letter also adequately explained how VA assigned disability ratings and effective dates for disabilities. Information about disability ratings and effective dates were again provided to the Veteran in letters dated in October 2008 and December 2008.  The Veteran's claims were readjudicated in Supplemental Statements of the Case (SSOCs) dated in April 2009 and in June 2009, thus curing any pre-decisional notice errors.

In this case, the Veteran was informed that he needed to show that his DDD of the lumbosacral spine got worse in order to receive a higher rating for this disability.  Several documents provided notice to the Veteran of the schedular criteria pursuant to which his DDD of the lumbosacral spine was rated.  For example, the criteria applicable to rating diseases and injuries of the spine for each level of disability beginning at 20 percent both before and after September 26, 2003 were set forth in the December 2004 rating decision.  Additionally, this applicable rating criteria were reproduced in their entirety in the February 2005 SOC and in subsequent SSOCs.

Moreover, the record shows that the Veteran and his representative had actual knowledge of the criteria for an increased evaluation for this disability.  For example, in a December 2007 "written brief presentation", the Veteran's representative cited to 38 C.F.R. §§ 4.10, 4.40, and 4.45 in support of his argument that VA did not adequately consider the Veteran's functional limitations when it assigned a disability rating based on loss of range of motion, demonstrating his familiarity with the provisions of the 38 C.F.R. Part 4 and the rating schedule.  Additionally, in a July 2004 written statement, the Veteran specifically referenced the alternative rating criteria for intervertebral disc syndrome involving "incapacitating episodes," alleging that he experienced incapacitating episodes that were not considered when his disability rating was assigned.  In any event, it appears that the Veteran's primary argument on appeal is that, due to the severity and persistence of his back pain and its effects on his employment and daily life, he should receive an extra-schedular rating for his back disability.

VA also has a duty to assist the claimant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has of record evidence including service treatment records, VA treatment records, private treatment records, and written statements from the Veteran and his spouse.  The Veteran did not identify private treatment records other than those currently of record.  VA examinations were provided in connection with the Veteran's claim, and these examinations fully addressed the symptoms and severity of the service-connected lumbosacral spine disability.  Additionally, as required by the aforementioned remand, VA requested the Veteran to identify any additional treatment that he received for his claimed disability, and obtained additional treatment records, and readjudicated the claim in SSOCs that were sent to the Veteran in April and June of 2009.

Overall, there is no evidence of any VA error in notification or assistance that reasonably affects the fairness of this adjudication.  


ORDER

A rating in excess of 20 percent for DDD of the lumbosacral spine for the period prior to February 1, 2006 is denied.


REMAND

As to the claim for an initial evaluation in excess of 10 percent for neuropathy and radiculopathy of the right lower extremity, the parties indicated in the joint motion that the Veteran needed to receive notice on this issue and that it should have been considered by the agency of original jurisdiction before the Board reached a decision.  Otherwise, there might be a possible prejudicial effect to the Veteran.   Accordingly, the Board finds that 38 C.F.R. § 3.159(b) notification to the Veteran, along with a readjudication in a Supplemental Statement of the Case, is warranted.  38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  A detailed letter should be issued to the Veteran as to the claim for an initial evaluation in excess of 10 percent for neuropathy and radiculopathy of the right lower extremity.  The RO/AMC should ensure that this letter is in full compliance with the specific notification requirements of 38 C.F.R. § 3.159(b).

2.  While the Board is not requesting additional evidentiary development at this time, the RO/AMC is requested to review any new statements or other submissions from the Veteran to determine whether these raise a need for further development.  Such development could potentially include: 1) a re-examination, if an increase in severity since the February 2009 VA examination is described; and 2) a further records request, if ongoing treatment is reported.  The Board leaves it to the discretion of the RO/AMC to take such actions but requests that the additional evidence resulting from any such development be associated with the claims file.

3.  Then, the RO should readjudicate the claim for an initial evaluation in excess of 10 percent for neuropathy and radiculopathy of the right lower extremity.   If the adjudication is less than fully favorable, the Veteran and his representative should be furnished with a Supplemental Statement of the Case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


